DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “a fluoro-phosphonic acid compound” in line 2 is not clear whether it is the same fluoro-phosponic acid compound or different fluoro-phosponic acid compound as recited in claim 1 from which it depends.  For the purpose of this Office Action, the limitation has been interpreted as “the fluoro-phosphonic acid compound”.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Appleby (US 4,610,938).
Regarding claim 14, Appleby discloses a method of making a membrane electrode assembly (abstract) comprising: mixing a fluoro-phosphonic acid compound with a solvent to create a mixture(Col. 1, lines 65-68, Col. 2, lines 1-16, Col. 3, lines 3-8); applying the mixture to one or more of the following: an anode catalyst layer; or a cathode catalyst layer (Col. 3, lines 8-14, claim 1).
Regarding claim 15, Appleby discloses all of the claim limitations as set forth above. Appleby further discloses the fluoro-phosphonic acid compound is a fluoroalkyl-phosphonic acid compound (Col. 2, lines 1-16).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1-5 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bashyam et al. (US 2015/0111126) as cited in IDS dated 1/23/20 in view of Appleby (US 4,610,938).
Regarding claim 1, Bashyam discloses a membrane electrode assembly (claim 6, [0004]) comprising: an anode electrode comprising an anode catalyst layer and an anode gas diffusion layer(claim 6, [0033]-[0034]); a cathode electrode comprising a cathode catalyst layer and a cathode gas diffusion layer(claim 6, [0033]-[0034]); a polymer electrolyte membrane interposed between the anode catalyst layer and the cathode catalyst layer([0033]); treating the catalyst composition with a fluoro-phosphonic acid compound ([0012]) but does not disclose a layer comprising a fluoro-phosphonic acid compound between at least one of the anode gas diffusion layer and the anode catalyst layer, the anode catalyst layer and the polymer electrolyte 
Appleby teaches an improved electrochemical fuel cell wherein the catalytic surface of the electrode comprises a layer bonded thereto, such layer comprising a fluorinated acid containing polymer (abstract). Appleby teaches the layer allows for separation of the conductivity and catalytic functions of the electrode, resulting in improved cell performance (abstract).  Appleby teaches a layer comprising a fluoro-phosphonic acid compound between at least one of the anode gas diffusion layer and the anode catalyst layer, the anode catalyst layer and the polymer electrolyte membrane, the polymer electrolyte membrane and the cathode catalyst layer, and the cathode catalyst layer and the cathode gas diffusion layer(Col. 1, lines 64-68, Col. 2, lines 1-16).
It would have been obvious to one of ordinary skill in the art to modify the membrane electrode assembly of Bashyam with a layer comprising a fluoro-phosphonic acid compound between at least one of the anode gas diffusion layer and the anode catalyst layer, the anode catalyst layer and the polymer electrolyte membrane, the polymer electrolyte membrane and the cathode catalyst layer, and the cathode catalyst layer and the cathode gas diffusion layer as taught by Appleby in order to allow for separation of the conductivity and catalytic functions of the electrode, resulting in improved cell performance.
Regarding claim 2, modified Bashyam discloses all of the claim limitations as set forth above. Modified Bashyam further discloses the fluoro-phosphonic acid compound is a fluoroalkyl-phosphonic acid compound(Appleby, Col. 2, lines 1-16, Bashyam [0026]).
Regarding claim 3, modified Bashyam discloses all of the claim limitations as set forth above. Modified Bashyam further discloses  the fluoro-phosphonic acid compound has the 
    PNG
    media_image1.png
    98
    241
    media_image1.png
    Greyscale
 wherein: m is an integer from 1 to 12; and n is an integer from 0 to 6 (Bashyam [0026]).
Regarding claim 4, modified Bashyam discloses all of the claim limitations as set forth above. Modified Bashyam further discloses m is 5-7 and n is 1-2 (Bashyam [0026]). 
Regarding claim 5, modified Bashyam discloses all of the claim limitations as set forth above. Modified Bashyam further discloses the fluoro-phosphonic acid compound has the following structure: 
    PNG
    media_image2.png
    102
    325
    media_image2.png
    Greyscale
(Bashyam [0026]).
Regarding claim 9, modified Bashyam discloses all of the claim limitations as set forth above. Modified Bashyam further discloses the fluoro-phosphonic acid compound has a molecular weight of at least 200 g/mol (see example in calculation A).
Appleby, formula R1-CF=CF-R”-X  where R1 is F, R” is (CFF)1, X is –PO3H2,
	F-CF=CF-CF2- PO3H2  (Col. 2, lines 1-16)
F: 5 x 19 (molecular weight) = 95
C: 3 x 12 (molecular weight) = 36 
P: 1 x 31 (molecular weight) = 31
O: 3 x 16 (molecular weight0 = 48
H: 2 x 1 (molecular weight0 = 2______
				212 g/mol
	Calculation A
	Modified Bashyam is explicitly silent to the claimed range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case 
Regarding claim 10, modified Bashyam discloses all of the claim limitations as set forth above. Modified Bashyam further discloses the layer comprising the fluoro-phosphonic acid compound is between the anode catalyst layer and the polymer electrolyte membrane(Appleby, claim 1).
Regarding claim 11, modified Bashyam disclose all of the claim limitations as set forth above. Modified Bashyam does not explicitly disclose the layer comprising the fluoro-phosphonic acid compound is between the anode gas diffusion layer and the anode catalyst layer.
It would have been obvious to one of ordinary skill in the art to provide in the membrane electrode assembly of modified Bashyam, the layer comprising the fluoro-phosphonic acid compound is between the anode gas diffusion layer and the anode catalyst layer, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04 VI-C.
Regarding claim 12, modified Bashyam discloses all of the claim limitations as set forth above. Modified Bashyam further discloses the layer comprising the fluoro-phosphonic acid compound is between the polymer electrolyte membrane and the cathode catalyst layer(Appleby, claim 1).
Regarding claim 13, modified Bashyam discloses all of the claim limitations as set forth above.  Modified Bashyam does not explicitly disclose the layer comprising the fluoro-phosphonic acid compound is between the cathode catalyst layer and the cathode gas diffusion layer.
.
10.	Claims  16-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Appleby (US 4,610,938) as applied to claim 14 above in view of Bashyam et al. (US 2015/0111126) as cited in IDS dated 1/23/20.
Regarding claim 16, Appleby discloses all of the claim limitations as set forth above. Appleby does not disclose  the fluoro-phosphonic acid compound has the following structure: 
    PNG
    media_image1.png
    98
    241
    media_image1.png
    Greyscale
 wherein: m is an integer from 1 to 12; and n is an integer from 0 to 6.
Bashyam teaches the high current density performance of solid polymer electrolyte fuel cells using certain alloy catalyst compositions can be improved via appropriate treatment of the catalyst composition with a fluoro-phosphonic acid compound(abstract). Bashyam teaches fuel cells employing carbon supported Pt—Co cathode catalyst compositions with relatively high Co content benefit by treating the catalyst composition with 2-(perfluorohexyl) ethyl phosphonic acid(abstract, [0026]).
It would have been obvious to one of ordinary skill in the art to use as the fluoro-phosphonic acid compound of Appleby, the 2-(perfluorohexyl) ethyl phosphonic acid as taught by Bashyam in order to improve fuel cell performance.
Regarding claim 17, modified Appleby discloses all of the claim limitations as set forth above. Modified Appleby further discloses m is 5-7 and n is 1-2 (Bashyam [0026]). 

    PNG
    media_image2.png
    102
    325
    media_image2.png
    Greyscale
(Bashyam [0026]).
11.	Claim 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Appleby (US 4,610,938) as applied to claim 14 above.
Regarding claim 20, Appleby discloses all of the claim limitations as set forth above. Appleby further discloses the fluoro-phosphonic acid compound has a molecular weight of at least 200 g/mol (see example in calculation B).
Appleby, formula R1-CF=CF-R”-X  where R1 is F, R” is (CFF)1, X is –PO3H2,
	F-CF=CF-CF2- PO3H2  (Col. 2, lines 1-16)
F: 5 x 19 (molecular weight) = 95
C: 3 x 12 (molecular weight) = 36 
P: 1 x 31 (molecular weight) = 31
O: 3 x 16 (molecular weight0 = 48
H: 2 x 1 (molecular weight0 = 2______
				212 g/mol
	Calculation B
	Appleby is explicitly silent to the claimed range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Allowable Subject Matter
12.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is the fluoro-phosphonic acid compound has the following structure: 
    PNG
    media_image3.png
    110
    393
    media_image3.png
    Greyscale

In the instant invention, the phosphonic acid groups help with water retention while the fluoroalkyl groups help with the removal of oxygen, which is a by-product of the water electrolysis reaction, away from the reaction sites of the water electrolysis catalyst([0029] US 2020/0235415).
Bashyam discloses 2-(perfluorohexy) ethyl phosphonic acid ([0026]) but does not disclose, teach or render obvious the noted claim limitation.
Appleby discloses a fluorinated acid containing polymer (claim 1) but does not disclose, teach or render obvious the noted claim limitation.
13.	Claim 7 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is the layer comprising the fluoro-phosphonic acid compound comprises about 1 microgram/cm2 to about 100 microgram/cm2 of the fluoro-phosphonic acid compound.
In the instant invention, a suitable loading for a given membrane electrode assembly design and fuel cell application is readily determined by one skilled in the art ([0032]).
2 (Col. 2, lines 39-40) but does not disclose, teach or render obvious the noted claim limitation.
14.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular the allowable limitation is the layer comprising the fluoro-phosphonic acid compound comprises about 3 microgram/cm2 to about 50 microgram/cm2 of the fluoro-phosphonic acid compound. The reasons for the indication of allowable subject matter are the same as provided in paragraph 13 above and apply herein.
15.	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is the fluoro-phosphonic acid compound has the following structure: 
    PNG
    media_image3.png
    110
    393
    media_image3.png
    Greyscale
The reasons for the indication of allowable subject matter are the same as provided in paragraph 12 above and apply herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724